Exhibit 10.4

KANSAS CITY SOUTHERN

2008 STOCK OPTION

AND PERFORMANCE AWARD PLAN

RESTRICTED SHARES AWARD AGREEMENT

By this Agreement, Kansas City Southern, a Delaware corporation (the “Company”),
awards to you, [Name], an employee of the Company or an Affiliate, as Grantee,
that number of shares (“Restricted Shares”) of the Company’s Common Stock, $.01
par value, set forth below, subject to the terms and conditions set forth below
and in the attached Exhibit A hereto and in the Kansas City Southern 2008 Stock
Option and Performance Award Plan (including Committee rules, regulations,
policies and procedures established thereunder), as may from time to time be
amended (the “Plan”), all of which are an integral part of this Agreement.

 

Grant Date [Date] Period of Restriction Beginning on the Grant Date and ending
on <date which is the second Friday of the month in which the restriction period
ends> Number of Restricted Shares [No. of Shares]

The Award evidenced by this Agreement shall not be effective until you have
indicated your acceptance of this Agreement by signing one copy of this
Agreement in the space provided below and returning it to the Corporate
Secretary’s Office, in the envelope provided, promptly after your receipt of
this Agreement from the Company. You should retain one copy of this Agreement
for your records.

 

Kansas City Southern By:

 

Name and Title:

 

ACCEPTED AND AGREED:

 

[Name of Grantee]

[Address]

[City, State, Zip]

Dated:                                 



--------------------------------------------------------------------------------

EXHIBIT A

to

RESTRICTED SHARES AWARD AGREEMENT

1. Plan Governs. The Award and this Agreement are subject to the terms and
conditions of the Plan. The Plan is incorporated in this Agreement by this
reference. All capitalized terms used in this Agreement have the meaning set
forth in the Plan unless otherwise defined in this Agreement. By executing this
Agreement, you acknowledge receipt of a copy of the Plan and the prospectus
covering the Plan and you acknowledge that the Award is subject to all the terms
and provisions of the Plan. You further agree to accept as binding, conclusive
and final all decisions and interpretations by the Plan Committee with respect
to any questions arising under the Plan.

2. Payment. The Restricted Shares are awarded to you without requirement of
payment.

3. Transfer Restrictions. Until the restrictions lapse, the Restricted Shares
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by you, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable;
provided that the designation of a beneficiary pursuant to Article 14 of the
Plan shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance. Certificates will be transferred to you only as
provided in paragraph 4 of this Exhibit A.

4. Record of Ownership. The number of your Restricted Shares with respect to
which the restrictions have lapsed will be released from restrictions on the
books of the Company. Delivery may be effected on an uncertificated basis, to
the extent not prohibited by applicable law or the rules of the New York Stock
Exchange. To the extent the Shares are delivered in uncertificated form, those
Shares shall be deposited directly with Charles Schwab Trust Company, or such
other agent designated by the Company, and the Company may utilize electronic or
automated methods to transfer the Shares. Until the restrictions lapse, your
Restricted Shares either will be evidenced by certificates held by or on behalf
of the Company (in which case you will sign and deliver to the Company a stock
power relating to the Restricted Shares so that the Company may cancel the
Restricted Shares in the event of forfeiture), or the Restricted Shares will be
reflected in a book-entry form or other account maintained by the Company, as
determined by the Company.

5. Rights as Stockholder. During the Period of Restriction you will have all of
the rights of a stockholder of the Company with respect to the Restricted Shares
subject to the provisions of paragraph 3 of this Exhibit A.

6. Lapse of Restrictions Other than Upon Retirement. The Restricted Shares will
no longer be subject to restrictions upon the first of the following events to
occur:

(a) The end of the Period of Restriction, provided your Termination of
Affiliation does not occur prior to that date; or

 

2



--------------------------------------------------------------------------------

(b) Your Termination of Affiliation by reason of your death; or

(c) Your Termination of Affiliation by reason of your Disability; or

(d) A Change of Control.

7. Lapse of Restrictions Upon Retirement. If, prior to the occurrence of any of
the events specified in paragraph 6 of this Exhibit A, you have a Termination of
Affiliation by reason of your Retirement, then upon your Termination of
Affiliation by reason of your Retirement, for every consecutive 12-month period
of employment completed during the period beginning on the Grant Date and ending
on the date of your Termination of Affiliation by reason of your Retirement,
[insert fraction] of the number of your Restricted Shares will vest and no
longer be subject to restriction on the last business day of the month (a
“vesting date”) in which the vesting event occurs. If your Termination of
Affiliation by reason of your Retirement occurs prior to any such vesting date,
then all of your Restricted Shares that are not vested upon your Termination of
Affiliation by reason of your Retirement will be forfeited. Retirement means
Retirement as defined in the Plan (Termination of Affiliation after having both
attained age 55 and completed 10 years of service) and as specified in Committee
rules, regulations or policies (which currently provide an additional Retirement
event of Termination of Affiliation after having attained age 65); provided,
however, you will not have a Termination of Affiliation by reason of your
Retirement unless your Termination of Affiliation occurs on or after the last
business day of the month in which you first satisfy the conditions for
Retirement.

8. Acceleration of Vesting. The Committee may at any time or times in its
discretion accelerate the vesting of some or all of your Restricted Shares by
specifying a date, other than what is provided in this Agreement, on which such
Shares will no longer be subject to restrictions. Any such Shares that are then
vested under this paragraph 8 will not be forfeited under paragraph 9 of this
Exhibit A.

9. Forfeiture. Any Restricted Shares that pursuant to the provisions of this
Award Agreement do not become vested on or before your Termination of
Affiliation will be forfeited upon your Termination of Affiliation. All of your
rights to and interest in any Restricted Shares that are forfeited under this
Agreement will terminate upon forfeiture. You agree to immediately repay to the
Company all dividends, if any, paid in cash or in stock with respect to your
forfeited Restricted Shares.

10. Tax Withholding. As of any date that a required tax withholding liability
(“Required Withholding”) occurs, you must remit all amounts necessary to satisfy
the Required Withholding. The Company will not deliver Shares to you or release
the restrictions on Shares under this Agreement unless you remit (or in
appropriate cases agree to remit) or otherwise provide for the Required
Withholding as allowed under the Plan, as amended.

11. No Right to Employment. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or an Affiliate to terminate your
employment or service at any time, nor confer upon you the right to continue in
the employ of the Company or an Affiliate.

12. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Corporate Secretary.
Any notice to be given to you shall be addressed to you at the address listed in
the Company’s records. By written notice referencing this paragraph of this
Agreement, either party may designate a different address for

 

3



--------------------------------------------------------------------------------

notices. Any notice under this Agreement to the Company shall become effective
upon receipt by the Company. Any notice under this Agreement to you will be
deemed to have been delivered to you when delivered in person or when deposited
in the United States mail, addressed to you at your address on the shareholder
records of the Company, or such other address as you have designated under this
paragraph.

13. Tax Consultation. Your signature on this Agreement means that you understand
that you may incur tax consequences as of any date that a number (which may be
all or part) of your Restricted Shares would no longer be forfeited if you were
to have a Termination of Affiliation on such date. You agree to consult with any
tax consultants you think advisable in connection with the Restricted Shares and
you acknowledge that you are not relying, and will not rely, on the Company or
any Affiliate for any tax advice. Please see Section 17.2 of the Plan regarding
Code Section 83(b) elections.

14. Amendment. The Company reserves the right to amend the Plan at any time. The
Committee reserves the right to amend this Agreement at any time.

15. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

16. Applicable Law. This Agreement shall be governed by the laws of the State of
Delaware other than its laws respecting choice of law.

17. Headings. Headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

4